MEMORANDUM **
Rafael Magana-Valencia, Jr. appeals the sentence imposed following his guilty plea for possession with intent to distribute and distribution of heroin in violation of 21 U.S.C. § 841(a)(1).
As part of his plea agreement, MaganaValencia waived his right to appeal his conviction or sentence. Relying on the Supreme Court’s holding in the subsequently decided United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), Magana-Valencia contends that his plea, and its appellate waiver, was not intelligent or voluntary because the district court misinformed him that the Sentencing Guidelines were mandatory. Magana-Valencia’s contention is foreclosed by United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (“[A] change in the law [such as Booker ] does not make a plea involuntary and unknowing.”). Accordingly, we enforce the appeal waiver, and dismiss. Id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.